Case: 19-20334      Document: 00515336553         Page: 1    Date Filed: 03/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-20334                           March 9, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

SEAN JOSEPH RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-137-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Sean Joseph Rodriguez appeals his sentence for carjacking and using,
brandishing, and discharging a firearm during and in relation to a crime of
violence. He challenges the district court’s application of a two-level upward
adjustment for reckless endangerment under U.S.S.G. § 3C1.2, contending
that there was an insufficient nexus between his carjacking offense and his
flight from police three to four days later.
       When error is preserved, as here, we review the district court’s
application of the Guidelines de novo and its fact findings for clear error.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20334     Document: 00515336553      Page: 2   Date Filed: 03/09/2020


                                   No. 19-20334

United States v. Trujillo, 502 F.3d 353, 356 (5th Cir. 2007). We review a
district court’s determinations of what constitutes reckless endangerment for
the purposes of § 3C1.2 and what constitutes relevant conduct for purposes of
U.S.S.G. § 1B1.3(a) for clear error. See United States v. Gould, 529 F.3d 274,
276 (5th Cir. 2008); United States v. Wall, 180 F.3d 641, 644 (5th Cir. 1999).
Thus, we will uphold the district court’s application of the adjustment if it is
plausible in light of the record as a whole. See Gould, 529 F.3d at 276.
      We have explained that, in accordance with the relevant conduct
guideline provision at § 1B1.3(a), the alleged reckless endangerment for
purposes of § 3C1.2 must occur “‘during the commission of the offense of
conviction, in preparation for that offense, or in the course of attempting to
avoid detection or responsibility for that offense.’”          United States v.
Southerland, 405 F.3d 263, 268 (5th Cir. 2005) (quoting § 1B1.3(a)(1)
(emphasis added)).        In considering whether the defendant fled to avoid
detection or responsibility for the offenses of conviction, we “look primarily to
any evidence of the defendant’s state of mind while fleeing.” Id. We may also
consider the geographic and temporal proximity of the flight to the offense of
conviction. Id. at 269.
      Here, Rodriguez fled from police in the vehicle he stole during the
carjacking, and there was no evidence establishing any other reason for his
flight. The district court’s conclusion that Rodriguez recklessly fled from police
in order to avoid detection or responsibility for his carjacking offense was
plausible in light of the record as a whole. See Gould, 529 F.3d at 276; Wall,
180 F.3d at 644.
      AFFIRMED.




                                        2